Citation Nr: 1035587	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had honorable active service from May 1962 through 
September 8, 1969, and additional service from September 9, 1969 
to February 6, 1976, which was terminated under other than 
honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In March 2007, the Board remanded the claim for 
additional development.  

In January 2007, the Veteran was afforded a hearing before the 
undersigned who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a liberal 
reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 
132 (1993) (citations omitted).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, the 
Board is required to adjudicate the issue or, if appropriate, 
remand the issue to the RO for development and adjudication; 
however, the Board may not ignore an issue so raised.  Id.  The 
Veteran's recent VA medical records show diagnoses of diabetes 
mellitus and coronary artery disease.  Since he is a Vietnam 
veteran, these issues are REFERRED to the RO for appropriate 
action.


FINDING OF FACT

The Veteran does not have a back condition that was caused or 
aggravated by his service.  




CONCLUSION OF LAW

A back condition was not incurred in or aggravated by active 
military service, nor may in-service occurrence of arthritis of 
the spine be presumed.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for a 
back condition.  He has testified to the following: on June 25, 
1966, he injured his back while carrying a wounded man to safety 
while in combat in the Republic of Vietnam.  More specifically, 
he was knocked to the ground by a grenade explosion, he was 
treated at a hospital, and he was put on light duty for about one 
month.  He has had back symptoms "on and off" following 
service, and he self-medicated with Tylenol until 2003.  He has 
not suffered any intercurrent injuries since his date of 
discharge.

The Board notes that in an Administrative Decision, dated in 
March 1977, the RO essentially determined that the Veteran's 
period of service from September 9, 1969 to February 6, 1976 was 
terminated by a discharge under other than honorable conditions.  
The RO entered a decision that this period of service was 
dishonorable for VA purposes.  See 38 C.F.R. § 3.12(c) (2009).  
There was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  

In February 2004, the Veteran filed his claim for service 
connection (many years after service).  In March 2004, the RO 
denied the claim.  The Veteran has appealed.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
arthritis, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The law provides that, in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence of an injury incurred in service shall be accepted 
as sufficient proof of service incurrence of the injury if the 
evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see 
also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  In this 
regard, the Veteran's discharge (DD Form 214) from his qualifying 
period of active duty shows that he received the Purple Heart.  
Therefore, participation in combat is established and the Veteran 
is entitled to the presumptions at 38 U.S.C.A. § 1154(b).  
However, the United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a diagnosis, and a medical nexus to 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran's service treatment reports do not show complaints 
of, or treatment for, back symptoms, nor do they show a diagnosis 
involving the spine.  A service examination report, dated in May 
1969, shows that his spine was clinically evaluated as normal.  

The Board further notes that two service examination reports 
dated in February 1973 and February 1976 (i.e., during the period 
of service which has been determined to be dishonorable for VA 
purposes), also show that the Veteran's spine was clinically 
evaluated as normal.  In addition, in a "report of medical 
history" associated with the February 1976 report, the Veteran 
denied having a history of "recurrent back pain."  

As for the post-service, non-military medical evidence, it 
consists of VA reports, dated between 1977 and 2010.  This 
evidence shows that in August 2003, the Veteran sought treatment 
for complaints of a one-month history of back pain.  He denied a 
history of trauma, or longstanding back problems, and reported 
that he had "one transient episode in [the] Marines, of similar 
character."  An X-ray report for the lumbar spine notes 
degenerative changes with narrowing of the intervertebral disc 
space at L5-S1.  The report contains an impression noting 
findings suggesting possible fracture at the distal sacral-coccyx 
region, age-indiscriminate.  

A VA dexa scan report, dated in March 2004, notes that the 
Veteran's bone mineral density is low relative to his reference 
population and could be considered in the osteopenic range with a 
slightly less than four-fold increased fracture risk.  

A VA X-ray report for the lumbar spine, dated in January 2010, 
contains an impression noting degenerative changes with sclerosis 
of the facet joints in the lower lumbar spine, and that the bones 
appeared to be osteoporotic, "maintained" heights of the lumbar 
vertebral bodies and intervertebral disc spaces, and alignment 
within normal limits.  

A VA examination report, dated in March 2010, shows that the 
examiner stated that the Veteran's C-file and CPRS (Computerized 
Patient Record System) reports had been reviewed.  The diagnosis 
was degenerative joint disease of the lumbosacral spine.  The 
examiner discussed the Veteran's service treatment reports, to 
include a lack of any evidence of  a back condition in the report 
of his separation examination conducted in February 1976, and 
concluded that it is not as likely as not that the Veteran's 
degenerative joint disease of the lumbosacral spine is related to 
his military experience.  

The Board finds that the claim must be denied.  The Veteran was 
not treated for back symptoms during service.  In addition, a 
back disorder was not noted upon separation from service; at that 
time, his spine was were clinically evaluated as normal.  
Therefore,  even accepting his account of an in-service combat 
injury, a chronic back disorder is not factually shown during 
service.  See 38 C.F.R. § 3.303(a).  

As for the post-service medical evidence, the earliest medical 
evidence of complaints of back symptoms is dated in 2003.  There 
is no medical evidence to show that arthritis of the spine was 
manifest to a compensable degree within one year of separation 
from service, and presumptive service connection is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's first complaints regarding his back were made over 
33 years after separation from his qualifying period of service, 
and this period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
competent evidence of a nexus between the post-service diagnosis 
of a back disorder and the Veteran's service.  See 38 C.F.R. § 
3.303(d).  In this regard, the March 2010 VA opinion weighs 
against the claim.  The examiner indicated that her opinion was 
based on a review of the Veteran's medical files.  Although the 
Veteran's assertions as to a back injury and back symptoms that 
he experienced during service are considered to be credible, 38 
U.S.C.A. § 1154(b), there is no competent evidence of a medical 
nexus between a current back condition and that injury during 
service.  Brock; Libertine.  In summary, the evidence does not 
show that the Veteran has a back disability that is related to 
his service, and the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that a back 
condition was caused by service in 1966.  The Veteran has 
reported that he has had low back symptoms "off and on" since 
that time.  This lay evidence is competent evidence to show that 
the Veteran experienced back symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

In this case, however, the Board finds the Veteran's assertions 
regarding continuity of symptomatology to be not credible.  In 
other words, even accepting a combat injury occurred during 
service, the Board is not required to accept the Veteran's 
assertions of post-service symptomatology.  In this case, his 
assertions are not credible because they are not consistent and 
because they are refuted by other evidence of record.

The Veteran's allegations regarding his post-service symptoms 
have not been consistent.  He testified that he has had back 
symptoms "off and on" since service.  However, this is 
contradicted by his statement when he sought medical treatment in 
2003 that his back pain had existed for one month, that he did 
not have longstanding back problems, and that the in-service back 
pain had been "transient."

More importantly, the Veteran's allegations of continuous 
symptoms are refuted by other evidence.  If the Veteran had 
experienced 40 years of back pain since the in-service injury, 
even on an intermittent basis, it is reasonable to expect that he 
would have complained of such in the course of seeking medical 
treatment.  That is not the case here.  On his initial VA 
examination in 1977, although he raised complaints such as 
hemorrhoids and shrapnel wound scars, he did not complain of back 
pain or relate any prior back injury.  On VA examination in 1981, 
it was noted that he had hearing loss in the left ear, but "no 
other health problems."  On VA examination in 1986, he reported 
hospitalization during service for shrapnel wounds to the hand 
and leg, but did not report any medical history of in-service 
hospitalization for a back injury.  The same history was provided 
upon VA examination in 1988.  Moreover, although the Veteran 
relayed a post-service medical history at that time of 
hemorrhoids and a skin growth, he did not report any problems 
with his back.  Finally, upon VA examination in 2002, the Veteran 
again reported in-service hospitalization for shrapnel wounds to 
the hand and leg, but did not mention any in-service 
hospitalization for a back injury.  His reported medical history 
included hypertension and a prior angioplasty, with no complaints 
from him of chronic back pain. 

When weighed against the history provided by the Veteran in the 
course of seeking medical treatment and VA compensation between 
1977 and 2002, the Board finds it incredible to believe that he 
simply forgot to mention the back pain that he now says he had 
for 40 years.  Added to this is the fact that when he finally did 
seek treatment for his back problems in 2003, he reported a one 
month history of such pain, denying trauma and "longstanding 
back problems," and noting "transient" back pain while in 
service.  For these reasons, the Board finds that the lay 
testimony is sufficient to provide incurrence of a back injury 
during service based on the Veteran's combat service, but is 
insufficient to warrant a grant of the claim as the Veteran's 
allegations regarding symptomatology after the back injury are 
not credible 

In any event, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a diagnosis of 
a back disability, or to state whether such a condition was 
caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence supporting his 
assertions does not render his statements incredible in and of 
itself, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . a 
layperson is competent to identify the medical condition).  In 
this case, the post-service medical records do not show any 
relevant treatment or history provided by the Veteran prior to 
2003, and there is no competent evidence of a nexus between a 
back condition and the Veteran's service.  The March 2010 VA 
examiner concluded that the Veteran's back disorder is not likely 
related to his service.  Given the foregoing, the Board finds 
that the service treatment reports, and the post-service medical 
evidence, outweigh the Veteran's contentions to the effect that 
he has the claimed condition that is related to his service.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2004, and 
in May 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent that the February 2004 VCAA 
letter may not have been in compliance with certain Court 
decisions, and the May 2007 VCAA notice did not comply with the 
requirement that the notice must precede the adjudication, the 
May 2007 VCAA letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the Board, 
and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In 
addition, after the letter was sent, the case was readjudicated 
and in April and July of 2006, and in May 2010, a Supplemental 
Statement of the Case was provided to the appellant.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a readjudicated 
decision).  The Board further notes that in January 2007, the 
Veteran was afforded a hearing.  In summary, the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notice.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA medical records.  The Veteran 
has been afforded an examination, and an etiological opinion has 
been obtained.  In this regard, in March 2007, the Board remanded 
this claim for additional development.  The Board directed that 
"morning and sick call" reports be obtained, that the Veteran 
be afforded an examination, and that an etiological opinion be 
obtained.  Subsequent to the Board's Remand, the Veteran's 
personnel file, and personnel reports from his unit (as of June 
1966, the date of the claimed back injury) (Company F, 2nd 
Battalion, 4th Marine Regiment) have been obtained, but they do 
not contain any relevant evidence.  In March 2010, the Veteran 
was afforded an examination that covered his back.  The examiner 
indicated that the Veteran's C-file had been reviewed, and the 
report includes a summary of the Veteran's reported history, and 
detailed examination findings.  The examiner's etiological 
opinion is accompanied by a sufficient rationale.  Under the 
circumstances, there is no basis to find that the examiner did 
not have a sufficient basis for her opinion, or that this 
examination report is inadequate.  See Prejean v. West, 13 Vet. 
App. 444, 448- 9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Under the circumstances, the Board finds that there 
has been substantial compliance with its March 2007 remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to a veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


